PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,682,666
Issue Date:   16 Jun 2020
Application No. 15/179,576
Filing or 371(c) Date: 10 Jun 2016
Attorney Docket No.  098991.021571 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition under 37 CFR 1.182 filed November 18, 2021, for duplicate Letters Patent for the above-identified patent.  

The petition is GRANTED.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding issuance of duplicate Letters Patent may be directed to Rochaun Hardwick in the Office of Data Management at (571) 472-4200.

A copy of this decision is being faxed to the Office of Data Management for issuance of a duplicate Letters Patent.  The duplicate Letters Patent is being sent to the address currently of record. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

Cc:	JOHN S. HILTEN
BAKER & HOSTETLER LLP 
WASHINGTON SQUARE, SUITE 1100
1050 CONNECTICUT AVENUE, N.W. 
WASHINGTON, D.C. 20036-5304


cc:	Rochaun Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)